Motion for leave to dispense with printing granted. The appeal will be heard on the original papers (including the typed minutes) and on a typewritten brief. The appellant is directed to file five copies of his typewritten brief and to serve one copy thereof on the District Attorney. The appellant’s time to perfect the appeal is enlarged to the February 1961 Term; appeal ordered to be placed on the calendar for said February 1961 Term. Motion for assignment of counsel granted. Anthony F. Marra, Esq., 100 Centre Street, New York 13, New York, is assigned as counsel to prosecute the appeal. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.